DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation of application 14/814,196 filed 30 July 2015. Acknowledgement is made of the Applicant's claim of domestic priority to US provisional application 62/036,079 filed 11 August 2014.

Examiner’s Note
Applicant's amendments and arguments filed 18 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 18 August 2022, it is noted that claims 43 and 46 have been amended. Support can be found in the specification at Table 1-2. No new claims or matter has been added.

Status of the Claims
Claims 38-51 and 57-60 are pending.
Claims 38-42 are withdrawn as being towards a non-elected invention.
Claims 43-51 and 57-60 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-51 and 57-60 stand rejected under 35 U.S.C. 103 as being unpatentable over Staudigel et al. (WO 2007/080539 A2) as evidenced by Sandhu et al. (LWT 40 (2007) 1527-1536).
	The Applicant claims, in claim 43, a method comprising applying to wet hair a composition comprising water, a non-detersive conditioning agent, and an unthinned starch wherein the starch has a positive charge density of from 1.0-2.0 meq/g and a molecular weight of greater than or equal to 20 million daltons. In claim 44, the personal care composition provides a sole conditioning agent to the hair. Claim 45 requires the composition to be a combing cream. Claim 46 is a method for reducing the combing force of wet hair comprising applying to the hair a composition comprising water, a non-detersive conditioning agent, and an unthinned starch, as the sole conditioning agent, wherein the starch is a potato or mung bean starch and has a positive charge density of from 1.0-2.0 meq/g and wherein the composition is a leave-on composition. In claim 47, the composition is intended to remain on the hair for an extended period. Claims 48-49 require the starch to be present from 0.1-3% and 0.1-1%, respectively. In claim 50, the method further comprises a detersive agent. Claim 51 requires the composition to be a conditioning shampoo. Claims 57-58 require the composition to be a combing cream and for it to remain on the hair for an extended period. Claims 59-60 recites the further step of leaving the composition on the wet hair. 
	Staudigel teaches personal care compositions comprising 0.01-10% of a cationic starch polymer derived from potato, wherein the polymer has a molecular weight from about 250,000 to about 15,000,000 and a charge density from 0.2-5 meq/g (abstract; pg 4, ln 22-pg 5, ln 25; pg 6, lns 20-29). The disclosed range of charge density overlaps with that of the instant claims. The starch polymer is cationically modified meaning that a cationic group is added prior to degradation of the starch (pg 4, lns 22-29). To be sure, the cationically modified starch may be incorporated into the composition in the form of oxidized starch (by way of alkaline or potassium permanganate, for example) which is exemplified as never lowering past neutral pH and generally being around pH 11.5 (pg 7, lns 3-7, 19-28). Sandhu (as submitted by Applicant) evidences that thinned starches (more appropriately identified as “acid-thinned”) are starches that are modified with acid (such as HCl) and thus have different properties than the native starch (abstract; pg 1527, ¶1). Even though the starch of Staudigel, in some embodiments, may be acid-treated, the example referenced above shows the starch being potassium permanganate and peroxide treated at basic pH. Staudigel, however, previously identified alkaline (i.e. basic agents) as being suitable alternatives to either permanganate or peroxide. Moreover, cationic starches that are used directly from the commercial source are taught as being useful in the compositions of Staudigel (see Examples, pg 25-26). The instant specification does not provide evidence that peroxides at basic pH would result in a thinned starch like acid-treated starches at acidic pH would. The composition of Staudigel can also comprise a non-volatile silicone oil such as dimethicone (pg 14, lns 11-27), water (pg 12, lns 18-28), fragrance (pg 22, ln 27), preservatives (pg 18, ln 22), and sodium lauryl sulfate (pg 11, ln 3) which is a well-known detergent due to its surfactant qualities. In addition to those agents, the composition of Staudigel can comprise an anionic surfactant in about 5% to about 50%, addressing instant claims 29-32 (pg 8, lns 6-11). It is noted that the compositions of Staudigel teach the use of a cationic starch and a conditioning agent which is further included (pg 3, lns 3-5), however Example 4 is a composition comprising water, cationic starch (0.5%), sodium lauryl sulfate (detersive agent), and no additional conditioning agent (pg 25-26). Examples of suitable conditioning agents include mineral oil (pg 15, lns 14-15) and isopropyl palmitate (pg 16, lns 9-10). The compositions of Staudigel are used as personal care compositions in methods of treating the hair by applying the composition to the hair (pg 3, lns 6-8). More specifically, the compositions of Staudigel can be used as gels, mousses, and sprays, which are typically used for styling wet hair, allowed to dry in place, and left on the hair and not rinsed out (pg 25, lns 5-6).
	Staudigel does not anticipate a composition comprising a potato cationic starch nor does it teach the molecular weight as being 20 million daltons.
It would have been prima facie obvious to prepare the composition of Example 4 of Staudigel, which comprises cationic starch (0.5%), water, sodium lauryl sulfate (detersive agent), wherein the composition is a shampoo composition (i.e. composition to be applied to the hair) and modify the composition to use cationic potato starch as the starch. Doing so would have been obvious because Staudigel teaches potato starch as an appropriate source of starch for their invention. Moreover, it would have been obvious to include mineral oil or isopropyl palmitate as a conditioning agent. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Moreover, the positive charge density of the starch in Staudigel is in the range of from 0.2-5 meq/g, which overlaps with that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). The composition of Staudigel would have then been obvious to use in a method of treating the hair by applying said composition to the hair. Alternatively, it would have been obvious to prepare the composition of Staudigel and use it as a gel, mousse, or spray that is intended to be applied to wet hair for styling purposes and not rinsed off. The reason for applying to the hair in Staudigel (for conditioning or styling the hair) may be different than the instant claims (for reducing the combing force of wet hair), however the active method steps are identical and thus the method of the prior art reads on that of the instant claims. To be sure, conditioning the hair is a process by which hair is made softer and easier to comb, thus Staudigel is necessarily accomplishing the goals of the instant claims. 
Regarding the claimed molecular weight of the unthinned starch, Staudigel teaches that the cationic starch polymer derived from potato has a molecular weight from about 250,000 to about 15,000,000. The term “molecular weight” in Staudigel refers to the “weight average molecular weight” thus values of 15,000,000 daltons are necessarily present. The instant claims require the molecular weight to be greater than 20,000,000. The term “about” provides ambiguity around the exact endpoint of the weight range and further implies that points exactly within the disclosed range are not particularly critical. That being said and in lieu of objective evidence of unexpected results, the molecular weight of the starch can be viewed as a variable which achieves the recognized result of a starch with desired personal care properties. The optimum or workable range of molecular weight can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of molecular weight nonobvious."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Should the Applicant point to or provide evidence of an unexpected result associated with the molecular weight of the cationic starch polymer, they are reminded that the claims must be commensurate in scope with the data. Claims 43-51 and 57-60 are accordingly obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 4 of their remarks, that Staudigel discloses a starch polymer having a molecular weight from about 250,000 to about 15,000,000 Daltons and does not teach “a starch having a molecular weight as great as 20,000,000 daltons, nor close to 20,000,000 daltons.” Applicant argues this is more thqan 25% greater than the upper end of the range taught in the prior art.
In response, the term “about” provides ambiguity around the exact endpoint of the prior art weight range and further implies that points exactly within the disclosed range are not particularly critical. Therefore, it is reasonable to state that “about 15,000,000” is close to “greater than or equal to 20 million daltons.” A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). That being said, Staudigel defines “molecular weight” as referring to the “weight average molecular weight.” Thus, it is reasonable to conclude that in order to achieve 15,000,000 Daltons as the average molecular weight of the starch, that some of the starch exceeds 20,000,000 Daltons just as some of it is less than 10,000,000 Daltons. Furthermore, it would have been obvious to optimize the selection of starch and its molecular weight based on the general knowledge in the art that the molecular weight has bearing on the desired physical properties of the personal care composition. The Applicant has not provided any evidence of an unexpected result or critical range of molecular weight, thus the above rejection is accordingly maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613